Citation Nr: 1022370	
Decision Date: 06/16/10    Archive Date: 06/24/10

DOCKET NO.  04-41 792A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for Crohn's disease.

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Esquire


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The veteran had active military service from June 1971 to May 
1974.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO), in Washington, D. 
C.

When this case was most recently before the Board in November 
2007, the Board denied the Veteran's claims listed above, as 
well as a claim for service connection for hypertension.  The 
Veteran appealed the decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a Memorandum 
Decision issued in August 2009, the Court affirmed the 
Board's denial of service connection for hypertension and set 
aside the denials of service connection for Crohn's disease 
and schizophrenia, and remanded the case to the Board for 
additional action.  


REMAND

In its November 2007 decision, the Board determined that a VA 
examination was not necessary in order to adequately 
adjudicate the claims for Crohn's disease and schizophrenia.  
The Court determined that the reasons and bases offered by 
the Board for the decision not to provide examinations were 
inadequate given the findings in the service treatment 
records as well as the evidence suggesting that there was 
current disability which existed since service.  The Court 
thus ordered remand of the issues.

In her December 2009 argument, the appellant's attorney 
argued that the case be remanded to afford the Veteran 
medical examinations.  Under the circumstances, the Board 
finds this request to be reasonable.  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The Veteran should be afforded 
examinations by examiners with 
appropriate expertise to determine the 
nature and etiology of his Crohn's 
disease and schizophrenia.  The claims 
folder must be made available to and 
reviewed by the examiners.  Any indicated 
studies should be performed.

(a.)  As to the claim for service 
connection for Crohn's disease, based on 
the examination results and the review of 
the claims folder, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran's Crohn's disease is 
etiologically related to his active 
service.  The rationale for each opinion 
expressed must also be provided.

(b.)  As to the claim for service 
connection for schizophrenia, based on 
the examination results and the review of 
the claims folder, the examiner should 
provide an opinion as to whether there is 
a 50 percent or better probability that 
the Veteran's schizophrenia is 
etiologically related to his active 
service.  The rationale for each opinion 
expressed must also be provided.

2.  The RO or the AMC also should 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
adjudicate the Veteran's claims for 
service connection for Crohn's disease 
and schizophrenia.

4.  If the benefits sought on appeal are 
not granted to the Veteran's 
satisfaction, the Veteran and his 
attorney-representative should be 
furnished a supplemental statement of the 
case and provided an appropriate 
opportunity to respond before the claims 
folders are returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



